Per Curiam. The last day for filing records for this term was the 16th of May. On the 17th appellant filed this motion for leave to file-the record in this case. The application comes too-late. Where the record can not be filed within the time prescribed by law, application should be made to the court before the expiration of the time within which the law allows the record to be filed, for an extension of the time within which to file it. If not made then, it can not afterward he successfully made: Day v. The City of Clinton, 5 Bradwell, 605.